Case 13-50530-CSS   Doc 772-34   Filed 08/21/20   Page 1 of 4




Exhibit 143
                                    Case 13-50530-CSS        Doc 772-34         Filed 08/21/20          Page 2 of 4

       Allied Holdings, Inc.                                                                       September 2011
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

           General      Information
       Total investment amount               $164.0MM
       Type of security                      Common     equity ($94.6MM);         preferred equity    ($13.2MM); first lien         debt
                                                         second lien debt ($13.2MM)
           Percent     owned                 71.3% of common equity (as-converted); 55.6% first lien                 debt
                                             66.7% second lien debt
       Date      of initial investment       May 3, 2006
       Board information                     Three YAAF representatives, one independent (approved by YAAF)                             and
                                             the CEO
           Transaction Information
           Pre-Petition Notes                $81.6MM for pre-petition senior unsecured notes (converted                     into

                                             equity)
       Rig Financing                         $12.6MM of convertible equipment financing (converted                   into

                                             equity)
       First Lien Debt Purchase           $43.0MM for First Lien Debt
           Second      Lien Debt Purchase $26.4MM for Second Lien Debt (50% converted into preferred equity)
       Company industry                      Automotive      Logistics
       Portfolio Information
       Funds                                 Yucaipa American Alliance Fund I, LP
           Status                            Unrealized
           Carrying value                    $164.0MM
           Valuation rationale               Market    analysis
           Distributions to date             None
           Team:                             Ira Tochner, Derex Walker, Stephanie Bond

           Company      Description
        Headquartered in Decatur, Georgia, Allied (“Allied” or the “Company’) is the largest transporter of
       new vehicles in North America. The Company primarily offers short-haul delivery services for the
       North American auto industry, providing transportation services from the manufacturing plant to the
       railhead or dealership or from the railhead to the dealership. Allied has historically transported over
       4.5 million vehicles annually and has a North American footprint consisting of 43 terminals’. Allied
       has approximately 2,040 employees, of which over 1,600 are bargaining       employees.”     Short-haul

       delivery services account for approximately 97% of Allied’s revenue. The balance of Allied’s revenue
       is     generated from support services, including carrier management and brokerage services, vehicle
           inspections, title storage, marshalling and rail yard management, and computerized vehicle tracking.
           Allied’s             base is highly concentrated, with Ford now accounting for more than 75% of
                       customer
           revenue.




           Represents those terminals that serve Allied’s short-haul delivery business.   The Company also uses 51 terminals       in   its

           brokerage    business.
       *
            Approximately 1,000 are represented by the International Brotherhood of Teamsters (the “IBT”) in the U.S. In Canada,
       the majority     of bargaining employees are represented by the Canadian Automotive Workers.
       >
            To note, the Company      is                                                           is
                                      currently in the process of rationalizing its customer base and  focused retaining higher
                                                                                                                on



           margin business. Earlier this year, it signed a five-year contract with Ford which includes substantial price increases and




Confidential                                                                                                           YUCAIPA593131
                              Case 13-50530-CSS                  Doc 772-34        Filed 08/21/20       Page 3 of 4

       Allied Holdings, Inc.                                                                        September 2011
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

           Transaction       History
       The     Company      filed      on July 31, 2005 and emerged from bankruptcy on May 29, 2007 pursuant to
                                     Chapter   11

       a                             sponsored by YAAF and the IBT. Our initial investment was made in Allied’s
            joint plan of reorganization
       pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150 million in pre-petition senior
       unsecured notes for $81.6 million. We later financed the Company’s purchase of used rigs from a now
       defunct competitor and funded a portion       of the Cash-Out Contribution (defined below).
       Under    the      plan of reorganization, we converted our total investment of $94.4 million into 67.0% of the
           reorganized      equity by:
       1.           Converting our position in the senior unsecured notes into 47.7% of reorganized                    equity;
       2.           Converting our share of the Rig Financing into 18.3% of the reorganized equity;                    and

       3.      Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who opted for
       cash in lieu of equity under the plan of reorganization at a rate equal to $0.25 on the dollar, providing
       an additional 1.0% of the reorganized equity (“Cash-Out Contribution”)

       Since making      initial investment, we have continued to look for ways to strengthen Allied’s balance
                             our

       sheet. In early 2008, we bought $40 million of the $50 million in outstanding second lien term loans and
       subsequently converted $20 million of the acquired debt into convertible preferred stock. We continue to
       hold the      remaining $20 million in acquired debt, which bears interest at L+750                    bps. In August 2009,
       we were successful in purchasing a majority of the Company’s first                      lien debt at a substantial discount to
       face.  Specifically, we purchased $145 million (face) in first lien loans for a cash price of approximately $43
       million or $0.30 on the dollar. This purchase makes us the majority and requisite lender for purposes of any
        amendments or consents to the Company’s                 first lien  credit facility. Our ownership of the first lien debt is not
        subject to any of the customary restrictions            or   limitations normally associated with a sponsor’s acquisition of
       its   bank   debt.

       Pursuant to the transactions described above, we are now in the unique position of controlling every tranche
       of the Company’s capital structure. In addition to holding 55.6% of the first lien debt, we also hold 66.7%
       of the    second lien debt as      well      as   71.3% of the fully-diluted equity. As
                                                                                  a consequence, we believe that the

       Company now has the strongest balance sheet in the car haul industry and that it is in a unique position to
       capitalize on the financial distress of its competitors, many of which are family owned and suffer from
       liquidity and leverage issues. This               is
                                              particularly true given that the OEMs                are
                                                                                         increasingly seeking to shift
       their business to suppliers that are financially              stable.

        Investment          Thesis

       Our  investment in Allied is premised on the Company's leadership position in the auto transport
       market. Allied is the largest carrier with more than 2,200 active rigs and a North American footprint of
       61 terminals.         It     historically transported over 4.5 million vehicles annually.
                                   has

       Our belief is          that with additional investment in its fleet, Allied can strengthen its position in                   the

        marketplace  and substantially increase productivity.    Part of this investment is being funded with
        concessions  obtained from its customers. As noted above, the Company                       is
                                                                                     currently in the process of
       rationalizing its customer base and               is
                                              focused on retaining higher margin business. Earlier this year, it



       volume guarantees. As         a
                                 result of the rationalization, the number of employees is projected to decrease and the Company
       will likely exit a number of terminals and garages. These changes are still in process and have not yet been finalized.




Confidential                                                                                                          YUCAIPA593132
                                           Case 13-50530-CSS                         Doc 772-34                    Filed 08/21/20                 Page 4 of 4

       Allied Holdings, Inc.                                                                                                               September 2011
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

       signed            a       five-year            contract     with Ford which                         includes       substantial          price       increases       and        volume
        guarantees.

       Valuation                   Rationale
        Consistent      with prior periods, we continue to hold the investment Allied at $164 million based on a                  in
             sum-of-the-parts  analysis, which includes a discounted cash flow analysis on the Ford contract
        referenced                above.

        Financial                 Summary
       For the August YTD period, Allied’s unit volume was (37.2%) lower than prior year. The decline was
        primarily the result of volume given up in customer negotiations. To note, volume for Ford
                                                                                                   —
                                                                                                      Allied’s
       major   customer —
                          was  up  18.5% for the YTD period. For the  YTD  period, revenue was $249.5 million
       versus  prior year of $362.0 million. Largely as a result of the lower volume, August YTD bank
       EBITDA           loss
                      was ($15.6MM) versus $17.7MM in 2010. For the LTM period, bank EBITDA loss                                                                                         is
       ($9.1MM). In addition to the impact of the volume decline, starting in June 2010, the Company has
       paid its US IBT-represented employees a 20% wage increase compared to 2010, which has negatively
       impacted YTD EBITDA by approximately $ 6.3MM. In addition, the Company paid a retention bonus
       to certain employees during the month of August.          EBITDA was also negatively impacted by the
       closureof certain terminals, which is causing some inefficiencies throughout the network.
       As a consequence of the decline in automotive sales from historical levels, the Company has been in
       breach of the financial covenants under its credit facility (which is now controlled by us) since August
       2008.
       (8    in thousands,      except   unit information)


                                                                   Month of August                        August YTD               Variance     vs.    Prior Year
                                                                                                                                                                        August   11

                                                                 Actual         Prior Year         Actual          Prior Year          Month                YTD           LIM
         Revenue                                                  $24,144          $45,706          $249,493         $361,954           ($21,562)          ($112,461)     $430,890
        Units                                                     170,350          387,717          1,906,825       3,036,745           (217,367)         (1,129,920)
         Operating      Income                                     (4,397)          (1,268)             (34,710)        (4,952)           (3,129)            (29,758)      (33,208)

        Bank     EBITDA’?                                          (2,288)           1,278              (15,586)       17,757             (3,566)            (33,343)       (9,071)
             %   of   Revenue                                      -9.5%             2.8%                -6.2%           4.9%                                               -2.1%


        Capital       Expenditures                                        12         3,577                1,813        32,361             (3,565)            (30,548)        8,443



        Cash”                                                                                           $12,844        $23,715
       Total     Debt                                                                                   273,843        274,058


       Based    on unaudited internal financial results. To note, the board of directors has not yet approved a plan for                       2011.

       (1)    EBITDA ineludes add back for restructuring charges and fresh start accounting adjustments.
       (2)    Excludes restricted cash and other time deposits.
       (3)    2010 balance includes $33.1 million of             unreimbursed   letters of    credit.




Confidential                                                                                                                                                            YUCAIPA593133
